Title: Thomas Jefferson’s Calculations of Latitude of Poplar Forest, 8 November–3 December 1816
From: Jefferson, Thomas
To: 


          
            
              
               
              Nov. 8.
               
               °  ′  ″
              Nov. 9.
               
               °  ′  ″
              Nov. 12.
               
               °  ′  ″
              Nov. 13.
               
               °  ′  ″
              Nov. 15.
               
               °  ′  ″
            
            
              ½ 
              observed altitude of ☉
              
              
              36– 1–30
              
              
              35–44– 0
              
              
              34–55–30
              
              
              69–15–3034–37–45
              
              
              34– 0– 6 
            
            
              − ½ 
              error of instrument
              
              
                1–11½ 
              
              
                1–11½
              
              
                1–11½ 
              
              
                1–11½ 
              
              
                1–11½ 
            
            
              
              true observed altitude
              
              
              36– 0–18½
              
              
              35–42–48½
              
              
              34–54–18½
              
              
              34–36–33½
              
              
              33–58–54½
            
            
              
              − refraction + parallax
              
              
                1–10½
              
              
                1–11½
              
              
                1–14½
              
              
                1–15½
              
              
                1–16½
            
            
              
              true altitude of ☉’s center
              
              
              35–59– 8
              
              
              35–41–37
              
              
              34–53– 4 
              
              
              34–35–18
              
              
              33–57–38
            
            
              
              ☉’s declinn Greenwich
               16–38–30 
              
               
               16–55–47 
              
               
               17–45–52 
              
               
               18– 1–57 
              
               
               18–33–11 
              
               
            
            
              
              + at Poplar Forest 79°–46′
              3–462 
              
              16–42–1612
              4– 5 
              
              16–59–52
              3–26 
              
              17–49–18
              3–22 
              
              18– 5–19
              3–13 
              
              18–36–24
            
            
              
              true height of Æq. at P.F.
              
              
              52–41–240
              
              
              52–41–29
              
              
              52–42–22
              
              
              52–40–37
              
              
              52–34– 2 
            
            
              
               
              
              
              90–
              
              
              90
              
              
              90
              
              
              90
              
              
              90–
            
            
               
              zen. dist. Æq. = Lat. of P.F. 
               
               
              37–18–3640
               
               
              37–18–31
               
               
              37–17–38
               
               
              37–19–23
               
               
              37–25–58
            
            
              
               
              Nov. 20?  21
              
               °  ′  ″
              Nov 22
              
               °  ′  ″
              Nov. 23
              
               °  ′  ″
              Dec. 3
              
               °  ′  ″
              Dec. 4 
              
               30°–51′–45″ 1 –11½ °  ′  ″
            
            
              ½ 
              observed altitude of ☉
              
              
              32–39–30
              
              
              32–30–30
              
              
              32–15–45
              
              
              61–10–3030–35–15
              Dec.  3.
               37–16–26 
            
            
              ½ 
              error of instrument
              
              
                1–11½ 
              
              
                1–11½ 
              
              
                1–11½ 
              
              
                1–11½ 
              Nov. 22.
               37–17–33
            
            
            
              
              true observed Alt.
              
              
              32–38–18½
              
              
              32–29–18½
              
              
              32–14–33
              
              
              30–34– 3½
              12.
               37–17–38
            
            
              
              − refraction + parallax
              
              
                1–21½
              
              
                1–22¼
              
              
                1–22¼
              
              
                1–28
              9.
               37–18–31
            
            
              
              true alt. of ☉’s center
              
              
              32–36–57
              
              
              32–27–56¼
              
              
              32–13–11
              
              
              30–32–35
              8.
               37–18–40
            
            
              
              ☉’s declinn Greenwich
               19–58–48 
              
               
               20–11–50 
              
               
               20–24–29 
              
               
               22– 9–15 
              
               
              13.
               37–19–23
            
            
              
              + at Poplar Forest
              2–46 
              
              20– 1–34
              2–41 
              
              20–14–31
              2–36 
              
              20–27– 5
              1–44 
              
              22–10–59
              23.
               37–19–44
            
            
              
              true height of Æq. at P.F.
              
              
              52–38–31
              
              
              52–42–27
              
              
              52–40–16
              
              
              52–43–34
              21.
               37–21–29 
            
            
              
               
              
              
              90
              
              
              90
              
              
              90
              
              
              90
              
              298–29–24
            
            
              
              Zen. dist. of Æq. = Lat. P.F.
              
              
              37–21–29
              
              
              37–17–33
              
              
              37–19–44
              
              
              37–16–26
              ⅛
               37–18–40
            
          
        